ORDER

PER CURIAM.
Bradley McMorris (“Defendant”) appeals from the judgment entered on jury convictions of 13 counts of first degree statutory sodomy and two counts of sexual misconduct in violation of sections 566.062 and 566.083 RSMo 2000, respectively. Defendant asserts the trial court committed several errors in its rulings admitting and denying evidence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).